[GRAPHIC OMITTED]

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of this 5th day of
June, 2007, is entered into by Palatin Technologies, Inc., a Delaware
corporation with its principal place of business at 4C Cedar Brook Drive,
Cranbury, NJ, 08512 (the “Company”), and Stephen T. Wills (“Employee”).

The Company desires to continue employing the Employee, and the Employee desires
to continue to be employed by the Company. In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties agree that the following terms of this
Employment Agreement shall supersede in all respects any prior agreements
governing employment between the parties:

1.0   Term of Employment. The Company hereby agrees to continue employing the
Employee, and the Employee hereby accepts the continuation of employment with
the Company, upon the terms set forth in this Agreement, for the period
commencing on June 5, 2007 (the “Commencement Date”) and ending on June 30, 2010
unless sooner terminated in accordance with the provisions of Section 4 (the
“Employment Period”).


2.0   Position Title &Capacity.


  2.1   The Employee shall serve as Chief Financial Officer, with
responsibilities consistent with this position and as the Company’s Board of
Directors (the “Board”) may determine from time to time, with powers and duties
as may be determined, from time to time, by the Board, consistent with the
Employee’s position. The Employee shall report to the Company’s Board of
Directors. The Employee shall be based at the Company’s corporate headquarters,
which is based in Cranbury, New Jersey. The Employee shall also be available for
travel at such times and to such places as may be reasonably necessary in
connection with the performance of his duties hereunder.


Page 1 of 16

--------------------------------------------------------------------------------


  2.2   The Employee may serve as an employee director on the Board as
determined and approved by the Board during the Employment Period and for no
additional compensation; however, upon termination of employment for any reason,
the Employee will no longer serve as a member of the Company’s Board of
Directors and will take any and all actions necessary to effectuate such
resignation as may be reasonably requested by the Company.


  2.3   The Employee hereby accepts such employment and agrees to undertake the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Board shall from time to time reasonably assign to him.
The Employee agrees to devote substantially all of his business time, attention
and energies to the business and interests of the Company during the Employment
Period. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time by the Company. The Employee acknowledges
receipt of copies of all such rules and policies committed to writing as of the
date of this Agreement.


  2.4   The Employee specifically covenants, warrants and represents to the
Company that he has the full, complete and entire right and authority to enter
into this Agreement, that he has no agreement, duty, commitment or
responsibility of any kind or nature whatsoever with any corporation,
partnership, firm, company, joint venture or other entity or other person which
would conflict in any manner whatsoever with any of his duties, obligations or
responsibilities to the Company pursuant to this Agreement, that he is not in
possession of any document or other tangible property of any corporation,
partnership, firm, company, joint venture or other entity or other person of a
confidential or proprietary nature which would conflict in any manner whatsoever
with any of his duties, obligations or responsibilities to the Company pursuant
to his Agreement, and that he is fully ready, willing and able to perform each
and all of his duties, obligations and responsibilities to the Company pursuant
to this Agreement.


3.0   Compensation and Benefits. During the Employment Period, unless sooner
terminated in accordance with the provisions of Section 4, the Employee shall
receive the following compensation and benefits:


Page 2 of 16

--------------------------------------------------------------------------------


  3.1   Salary. The Company shall pay the Employee, in equal semi-monthly
installments or otherwise in accordance with the Company’s standard payroll
policies as such policies may exist from time to time, an annual base salary of
$321,000, effective July 1, 2007. Such salary shall be subject to review, as
determined by the Company’s Compensation Committee and approved by the Board, on
an annual basis, but the Board shall not decrease the Employee’s annual base
salary at any such annual review.


  3.2   Cash Performance Bonus. The Employee will be included in the Company’s
annual discretionary bonus compensation program based on a June 30th year end in
an amount to be decided by the Company’s Compensation Committee and approved by
the Board, payable no later than September 30th of each year during the
Employment Period.


  3.3   Stock Options. As additional compensation for services rendered, the
Company has granted to the Employee the right and option to purchase shares of
the Company’s Common Stock and in the future may grant additional options to
purchase shares of the Company’s Common Stock to the Employee in accordance with
the terms of the Company’s stock plan then in effect.


  Notwithstanding any option certificate or agreement to the contrary, the
following provisions apply to all options granted to the Employee either prior
to or after the Commencement Date:


    (a)   All such options that are not vested as of the Date of Termination (as
defined in Section 6) shall immediately vest and become fully exercisable as of
the Date of Termination, except in the case of termination: (i) for Cause (as
defined in Section 6) or (ii) at the election of the Employee pursuant to
Section 4.6. Notwithstanding the foregoing if upon a Change in Control as
defined in Section 6.5 (c) or (d), any of the options are terminated in
connection with the Change in Control, then all such options that are not vested
as of the date of the Change in Control shall immediately vest and become fully
exercisable immediately prior to the Change in Control; and


    (b)   All of such options that are vested as of the Date of Termination
shall expire on the first to occur of: (i) 24 months following


Page 3 of 16

--------------------------------------------------------------------------------


  the Employee’s retirement; (ii) 24 months following the Employee’s Date of
Termination other than (A) for Cause (as defined in Section 6), or (B)
termination at the election of the Employee pursuant to Section 4.6; (iii) the
expiration date of the option as set forth in the applicable option certificate
or agreement; or (iv) as otherwise provided in the applicable option plan in the
event of the dissolution or liquidation of the Company, or a merger,
reorganization or consolidation in which the Company is not the surviving
corporation. For purposes of this subsection, “retirement” requires that the
Employee not render services of any nature for any entity as a regular employee,
and not render services of any nature for any entity for more than an average of
twenty (20) hours per week as a consultant or term employee.


  Nothing in this Section 3.3 shall apply to or affect any equity award that is
not either an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) or a non-qualified stock option.


  3.4   Fringe-Benefits. The Employee shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that the Employee’s position, tenure, salary,
age, health and other qualifications make him eligible to participate. The
Employee shall also be entitled to holidays and annual vacation leave in
accordance with the Company’s policy as it exists from time to time.


  3.5   Reimbursement of Expenses. The Company shall reimburse the Employee for
all reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Employee of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request, provided however, that the
amount available for such travel, entertainment and other expenses may be fixed
in advance by the Board.


  3.6   Insurance. The Employee will be covered under the Company’s Directors’
and Officers’ liability insurance to the same extent the Company’s directors and
other officers are covered.


Page 4 of 16

--------------------------------------------------------------------------------


4.0   Employment Termination. The employment of the Employee by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:


  4.1   Expiration of the Employment Period in accordance with Section 1, unless
the Company and Employee agree to extend the Agreement term or otherwise
continue Employee’s employment on mutually agreeable terms.


  4.2   At the election of the Company, for Cause (as defined in Section 6),
immediately upon written notice by the Company to the Employee, which notice of
termination shall have been approved by a majority of the Board.


  4.3   Immediately upon the death or determination of Disability (as defined in
Section 6) of the Employee.


  4.4   At the election of the Employee, for Good Reason (as defined in Section
6), immediately upon written notice of not less than sixty (60) days prior to
termination by the Employee to the Company.


  4.5   At the election of the Company upon or within twelve (12) months
following a Change in Control (as defined in Section 6), or at the election of
the Employee for Good Reason (as defined in Section 6) upon or within twelve
(12) months following a Change in Control (as defined in Section 6), immediately
upon written notice of termination.


  4.6   At the election of either party, upon written notice of termination.


5.0   Effect of Termination.


  5.1   Compensation & Benefits.


    (a)   As referenced in this section, compensation following the Employee’s
termination shall be in the form of severance. Severance will be based on the
employee’s base salary in effect as of the employee’s last day of employment,
and will be paid in installments in accordance with the Company’s regular
payroll schedule in effect on the Date of Termination (provided that such
installments shall be made at least monthly) except as set forth in subparagraph
(e) below.


Page 5 of 16

--------------------------------------------------------------------------------


    (b)   Severance is not considered compensation for purposes of employee and
employer matching contributions under the 401(k) plan.


    (c)   As referenced in this section, upon termination of the Employee’s
employment with the Company, medical and dental benefits will be available to
the Employee, at his election, solely pursuant to the provisions of COBRA with
the Company paying the full cost of COBRA coverage for a period up to 18 months
if employment is terminated for any reason except an Employee resignation
without Good Reason (as defined in Section 6) and a Company discharge for Cause
(as defined in Section 6). If the Employee is discharged for Cause or the
Employee resigns without Good Reason, the Employee will be required to remit the
COBRA cost (102% of total benefit cost) of coverage.


    (d)   Upon termination of the Employee’s employment with the Company, apart
from the Employee’s election under COBRA to continue medical and dental benefits
(as described in Section 5.1(c)), the Employee will cease to be eligible for
participation in the Company’s health and welfare insurance and any other fringe
benefit programs that pursuant to their contracts or Company policy require an
active employee status.


    (e)   Notwithstanding any other provision with respect to the timing of
severance payments under this Agreement, if, on the Date of Termination, the
Employee is deemed to be a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, and any successor statute, regulation and guidance
thereto, hereafter, “Section 409A”) limited only to the extent necessary to
comply with the requirements of Section 409A, any severance payments to which
the Employee may become entitled under this Agreement which are subject to
Section 409A (and not otherwise exempt from its application) will be withheld
until the first business day of the seventh month following the Date of
Termination, at which time the Employee shall be paid an aggregate amount equal
to the accumulated, but unpaid, six months of payments otherwise due to the
Employee. After the first business day of the seventh month following the Date
of Termination and


Page 6 of 16

--------------------------------------------------------------------------------


  continuing each month thereafter, the Employee shall be paid the regular
payments otherwise due to the Employee in accordance with the terms of this
Agreement.


  5.2   Termination By The Company or at Election of the Employee (other than
for Good Reason).


    (a)   If theEmployeeelects to terminatehisemployment(other than for Good
Reason) pursuant to 4.6, no severance and/or benefits shall be paid, and the
Employee shall be entitled only to receive payment of his earned but unpaid
salary, and accrued vacation, as of his last day of actual employment by the
Company;


    (b)   If the Company elects to terminate the Employee (other than for Cause)
pursuant to Section 4.6, or, within sixty (60) days prior to the expiration of
this Agreement, the Company and Executive fail to agree to extend this Agreement
or otherwise reach a mutually acceptable agreement to continue Executive’s
employment, the Company shall pay to the Employee his salary in effect on the
Date of Termination for an eighteen (18) month period following the Date of
Termination, plus medical and dental benefits (as described in Section 5.1(c));


    (c)   If the Company terminates the Employee for Cause pursuant to Section
4.2, no severance and/or benefits shall be paid, and the Employee shall be
entitled only to receive payment of his earned but unpaid salary, and accrued
vacation, as of the Date of Termination. Employee may elect COBRA medical and
dental benefits, in which case the Employee will be required to remit the COBRA
cost (102% of total benefit cost) of coverage.


  5.3   Termination By Employee Election For Good Reason. If the Employee
terminates employment at his election for Good Reason pursuant to Section 4.4,
other than as provided for in Section 5.4, the Company shall pay to the Employee
his salary in effect at that time for an eighteen (18) month period following
the Date of Termination plus medical and dental benefits (as described in
Section 5.1(c)).


  5.4   Termination Following a Change In Control. If the Company terminates the
employment relationship upon or following a Change In Control pursuant to
Section 4.5, or if the Employee


Page 7 of 16

--------------------------------------------------------------------------------


  terminates employment at his election for Good Reason upon or following a
Change in Control pursuant to Section 4.5:


    (a)   The Company shall pay to the Employee his annual salary in effect at
that time in a lump sum amount, calculated at one and one-half (1.5) times such
annual salary, within ten (10) business days following the Date of Termination
plus medical/dental care benefits (as described in Section 5.1(c)); and


    (b)   For a six (6) month period after the Date of Termination, the Company
shall reimburse the Employee for reasonable fees and expenses incurred by him
for the purpose of locating employment in an amount, not to exceed $25,000,
mutually agreed upon by and between the Employee and the Company, including the
fees and expenses of consultants and other persons retained by him for such
purpose, promptly, within ten days, receipt by the Company of satisfactory
evidence of payment of such fees and expenses.


  5.5   Termination by Reason of the Employee’s Death or Disability. If, prior
to the expiration of the Employment Period, the Employee’s employment is
terminated by the Employee’s death or Disability pursuant to Section 4.3, the
Company shall pay to the Employee, or in the case of the Employee’s death, to
the estate of the Employee, his salary in effect at that time for an eighteen
(18) month period following the Date of Termination plus medical and dental
benefits (as described in Section 5.1(c)).


  5.6    Withholding and Deductions.


    (a)   All payments hereunder shall be subject to withholding and to such
other deductions as shall at the time of such payment be required pursuant to
any income tax or other law, whether of the United States or any other
jurisdiction, and, in the case of payments to the executors or administrators to
the Employee’s estate, the delivery to the Company of all necessary tax waivers
and other documents.


    (b)   In the event the Employee is required pursuant to Section 4999 of the
Code to pay (through withholding or otherwise) an excise tax on “excess
parachute payments” (as


Page 8 of 16

--------------------------------------------------------------------------------


  defined in Section 280G(b) of the Code) made by the Company pursuant to
Section 5.4 of this Agreement, the Company shall pay the Employee within thirty
(30) days of the Change in Control, such additional amounts as are necessary to
place the Employee in the same after tax financial position that he would have
been in if he had not incurred any tax liability under Section 4999 of the Code.


    (c)   In the event the Employee is required to pay any federal, state or
local income taxes as a result of the Company’s payment of the Employee’s COBRA
premiums under this Section 5, the Company shall pay the Employee not later than
the end of the year after the year in which the taxes are paid such additional
amounts as are necessary to place the Employee in the same after-tax financial
position that he would have been in if he had not incurred any such tax
liability.


  5.7   Release of Claims. The Employee’s entitlement to severance, payment of
COBRA premiums, and accelerated vesting of options, is contingent upon the
Employee’s execution of a general release of claims in a form prepared by the
Company and presented to the Employee upon termination of his employment
hereunder, as well as the Employee’s compliance with the provisions of Section 7
hereof.


  5.8   No Requirement to Mitigate. The Employee shall not be required to
mitigate the amount of any payment provided for in this Section 5 by seeking
other employment or otherwise.


6.0   Definitions. For purposes of this Agreement the following definitions
apply:


  6.1   “Cause”shall mean the occurrence of any of the following circumstances:


    (a)   (i) the Employee'smaterial breach of, or habitual neglect or failure
to perform the material duties which he is required to perform under, the terms
of this Agreement; (ii) the Employee’s material failure to follow the reasonable
directives or policies established by or at the direction of the Board; or (iii)
the Employee’s engaging in conduct that is materially detrimental to the
interests of the Company such that the Company sustains a material loss or
injury as a result thereof, provided that the breach or failure of


Page 9 of 16

--------------------------------------------------------------------------------


  performance by the Employee under subparagraphs (i) through (iii) hereof is
not cured, to the extent cure is possible, within ten (10) days of the delivery
to the Employee of written notice thereof;


    (b)   the willful breach by the Employee of Section 7 of this Agreement or
any provision of any confidentiality, invention and non-disclosure,
non-competition or similar agreement between the Employee and the Company; or


    (c)   the conviction of the Employee of, or the entry of a pleading of
guilty or nolo contendere by the Employee to, any crime involving moral
turpitude or any felony.


  6.2   “Date of Termination” shall mean the Employee’s last day of actual
employment by the Company (or its successor) for any reason including death or
Disability.


  6.3   “Disability” shall mean the inability of the Employee, by reason of
illness, accident or other physical or mental disability, for a period of 120
days, whether or not consecutive, during any 360-day period, to perform the
services contemplated under this Agreement. A determination of disability shall
be made by a physician satisfactory to both the Employee and the Company;
provided, however, that if the Employee and the Company do not agree on a
physician, the Employee and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
disability shall be binding on all parties.


  6.4   “Good Reason” shall mean the occurrence of any of the following
circumstances, and the Company’s failure to cure such circumstances within
thirty (30) days of the delivery to the Company of written notice by the
Employee of such circumstances:


    (a)   any material adverse change in the Employee’s duties, authority or
responsibilities as described in Section 2.1 hereof which causes the Employee’s
position with the Company to become of significantly less responsibility or
assignment of duties and responsibilities inconsistent with the Employee’s
position;


    (b)   a material reduction in the Employee’s salary as in effect on the
Commencement Date or as the same may be increased from time to time;


Page 10 of 16

--------------------------------------------------------------------------------


    (c)   the failure of the Company to continue in effect any material
compensation or benefit plan in which the Employee participates as in effect on
the Commencement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue the Employee’s participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of the Employee’s
participation relative to other participants, as in effect on the Commencement
Date;


    (d)   the failure by the Company to continue to provide the Employee with
benefits substantially similar to those enjoyed by the Employee under any of the
Company’s health and welfare insurance, retirement and other fringe-benefit
plans insurance, which the Employee was participating as in effect on the
Commencement Date, the taking of any action by the Company which would directly
or indirectly materially reduce any of such benefits, or the failure by the
Company to provide the Employee with the number of paid vacation days to which
he is entitled in accordance with the Company’s normal vacation policy in effect
on the Commencement Date or in accordance with any agreement between the
Employee and the Company existing at that time; or


    (e)   the relocation of the Employee to a location which is a material
distance from Cranbury, New Jersey.


    (f)   For purposes of this Agreement, “Good Reason” shall be interpreted in
a manner, and limited to the extent necessary, so that it will not cause adverse
tax consequences for either party with respect to Section 409A, and any
successor statute, regulation and guidance thereto.


  6.5   "Change in Control" shall mean the occurrence of any of the following
events:


    (a)   any "person," as such term is used in Sections13(d) and 14(d) of
theSecuritiesExchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or


Page 11 of 16

--------------------------------------------------------------------------------


  other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportion as their ownership of stock of
the Company) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities;


    (b)   the date the individuals who, during any twelve month period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
during the twelve month period whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A under the Exchange Act) shall be, for purposes of this Agreement, considered
as though such person were a member of the Incumbent Board;


    (c)   a merger or consolidation of the Company approved by the stockholders
of the Company with any other corporation, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) 50% or less of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a re-capitalization of the Company (or similar transaction) in which
no “person” (as defined in Section 6.4(a)) acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or


Page 12 of 16

--------------------------------------------------------------------------------


    (d)   a sale of all or substantially all of the assets of the Company.


7.0   Restrictive Covenants.


    (a)   For the purposes of this Agreement:


      (i)   Competing Products” means any products or processes of any person or
organization other than the Company in existence or under development, which are
substantially the same, may be substituted for, or applied to substantially the
same end use as the products or processes that the Company is developing or has
developed or commercialized during the time of the Employee’s employment with
the Company.


      (ii)   “Competing Organization” means any person or organization engaged
in, or with definitive plans to become engaged in, research or development,
production, distribution, marketing or selling of a Competing Product.


    (b)   The Employee acknowledges that he has, on or prior to the date of the
Agreement, executed and delivered to the Company an Employee Agreement on
Confidentiality, Intellectual Property, Debarment Certification and Conflict of
Interest (the “Confidentiality Agreement”) and the Employee hereby affirms and
ratifies his obligations thereunder; and the Employee agrees that after
termination by the Company for Cause pursuant to Section 4.2 (except in the case
where such termination occurs within 12 months following a Change in Control),
by the Employee pursuant to Section 4.6, or by either party upon expiration of
the Employment Period, he will not render services of any nature, directly or
indirectly, to any Competing Organization in connection with any Competing
Product within any geographical territory as the Company and such Competing
Organization are or would be in actual competition, for a period of eighteen
(18) months, commencing on the Date of Termination.


    (c)   The Employee agrees that he will not, during the Employment Period and
for a period of nine (9) months commencing on the Date of Termination, directly
or indirectly employ,


Page 13 of 16

--------------------------------------------------------------------------------


  solicit for employment, or advise or recommend to any other person that they
employ or solicit for employment, any person whom he knows to be an employee of
the Company or any parent, subsidiary or affiliate of the Company.


    (d)   In the event a court of competent jurisdiction should find any
provision in this Section 7 to be unfair or unreasonable, such finding shall not
render such provision unenforceable, but, rather, this provision shall be
modified as to subject matter, time and geographic area so as to render the
entire section valid and enforceable.


8.0   Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon either: (a) personal delivery; or
(b) three (3) days following deposit with the United States Postal Service for
delivery by registered or certified mail, postage prepaid, or one (1) day
following deposit with a reputable overnight courier service, addressed to the
other party at the address shown above, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8.


9.0   Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.


10.0   Entire Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between the parties and supersedes
all prior agreements and understandings, whether written or oral, relating to
the subject matter of this Agreement.


11.0   Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee. Any such amendment
shall comply with the requirements of Section 409A, if applicable.


12.0   Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of New Jersey, without regard to its
principles of conflict of laws.


13.0   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company


Page 14 of 16

--------------------------------------------------------------------------------


  may be merged or which may succeed to its assets or business; provided,
however, that the obligations of the Employee are unique and personal and shall
not be assigned by him.


14.0   Waiver of Breach.


  14.1   Waiver by the Company. No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion. No waiver by the Company shall be
valid unless in writing signed by an authorized officer of the Company and
approved by a majority of the Board.


  14.2   Waiver by the Employee. No delay or omission by the Employee in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Employee on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion. No waiver by the Employee shall be
valid unless in a writing signed by the Employee.


15.0   Miscellaneous.


  15.1   The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.


  15.2   In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.


16.0   Survival. The provisions of Sections 3.3, 5, 6, 7 and 8 shall survive the
terminationof this Agreement.


17.0   Attorney's Fees. The Company shall reimburse the Employee for all legal
fees and expenses associated with the negotiation and drafting of this
Agreement,upon reasonable documentation thereof, up to a maximum of $5,000.


Page 15 of 16

--------------------------------------------------------------------------------


18.0   Timing of Reimbursements. All reimbursements made by the Company pursuant
to this Agreement will be made within 30 days from the date the Employee submits
documentation of the expenses. Employee will submit documentation substantiating
expenses within 30 days from the date the expenses are incurred.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal effective as of the day and year set forth above.

PALATIN TECHNOLOGIES, INC.   EMPLOYEE       By:                                
                                         By:                                
                                         Carl Spana
Title: Chief Executive Officer and President   Name: Stephen T. Wills
Executive V.P. of Operations and Chief
Financial Officer  



Date:     Date:    



Page 16 of 16